The petition in prohibition, which was filed in the Court of Appeals, has attached thereto and made a part thereof a copy of the amended petition filed by Thal in the Court of Common Pleas. It is apparent from both petitions that Thal was seeking a money judgment on an agreement or a contract of employment.
Section 11215, General Code, confers on the Court of Common Pleas original jurisdiction in all civil cases where the sum or matter in dispute exceeds the jurisdiction of justices of the peace. *Page 80 
General jurisdiction of the subject matter having been conferred by statute upon the Court of Common Pleas, a writ of prohibition should not issue denying that court the right to determine whether such jurisdiction attaches under the facts of a particular case. Wisner v. Probate Court, 145 Ohio St. 419,61 N.E.2d 889.
The writ of prohibition may not be invoked as a substitute for appeal. 32 Ohio Jurisprudence, 586, Section 24; State, exrel. Levy, v. Savord, 143 Ohio St. 451, 55 N.E.2d 735.
The judgment of the Court of Appeals is affirmed.
Judgment affirmed.
WEYGANDT, C.J., ZIMMERMAN, BELL, WILLIAMS, TURNER, MATTHIAS and HART, JJ., concur. *Page 81